WOLF, J.
Morris King, Jr. appeals an order of the Unemployment Appeals Commission determining that he was overpaid unemployment compensation benefits. The order denying appellant benefits for the period at issue in the instant case was affirmed by this court in King v. Fla. Unemployment Appeals Comm’n, 892 So.2d 1018 (Fla. 1st DCA 2005) (table case); therefore, the benefits paid during the disqualified period are an overpayment which appellant must repay. See generally Unemployment Appeals Comm’n v. Comer, 504 So.2d 760 (Fla.1987).
We conclude that the Commission’s ruling on the overpayment issue is correct and in accordance with the requirements of section 443.151(6)(b), Florida Statutes (2004). Finding no reversible error in the order on appeal, the order is affirmed.
ERVIN and DAVIS, JJ., concur.